Atkinson, J.
1. In a suit for divorce and temporary alimony evidence was heard at an interlocutory hearing, and the court took the case under advisement, granting the'parties leave to file additional affidavits. The defendant filed certain affidavits, and the plaintiff filed additional affidavits in rebuttal to the evidence so introduced by the defendant. The defendant objected to the admission of certain parts of the evidence offered by the plaintiff, and assigned error on the judgment admitting the evidence. Held, that the evidence was in rebuttal to the evidence introduced by the defendant, and was not objectionable upon any ground urged to its admissibility.
2. On the hearing the court rendered a judgment awarding to the plaintiff the use of the residence and temporary alimony in the sum of $40 per month for the support of herself and her three minor children, and also $50 as counsel fees. The court allowed to the mother the custody of the children until further order of the court, and provided that Henry Bagley Jr., upon consent of the mother, may be placed in custody and control of the defendant to be maintained and supported by him independently of the amount of alimony allowed. Held, that the evidence authorized the judgment, and it does not appear that the court abus.ed its discretion. Judgment affirmed,

All the Justices concur.